Citation Nr: 1012620	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of 
frostbite to the right hand.

2. Entitlement to service connection for residuals of 
frostbite to the right foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from February 1953 until 
December 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

This matter was previously before the Board in April 2008.  
At that time, the previously denied claims were reopened and 
a remand was ordered to accomplish additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In 
this regard, the Board finds that the Veteran should be 
afforded another VA examination in connection with his 
claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

Considering the above, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA.  Specifically, it is found that the Veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current residuals of frostbite to the right 
hand and right foot.  In this regard, it is noted that the 
Board instructed in its April 2008 remand that the Veteran 
be given an examination.  In November 2009, the Veteran was 
sent a letter informing him of his scheduled VAMC 
examination.  However, the letter was not sent to the 
Veteran's last address of record.  Moreover, the letter, 
which was dated November 12, 2009, informed the Veteran that 
he was being scheduled for an examination on October 15, 
2009, which obviously is in error, as this precedes the date 
of the communication.  Given these significant flaws with 
respect to notification of the examination, the Board finds 
the Veteran not at fault in failing to appear and concludes 
that another examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination to determine if he 
currently has residuals of frostbite of 
the right hand and foot linked to in-
service cold exposure.  Notice of such 
examination must be sent to the official 
address of record: 1273 Pico Avenue, San 
Bernadino, CA, 92411.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must review all the evidence of 
record, to specifically include the April 
1995 private medical statement from 
T.I.W., M.D., and the March 2003 private 
medical statement from V.K., M.D.  Any 
indicated diagnostic tests should be 
accomplished.

After reviewing the claims file and 
examining the Veteran, the examiner must 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran has 
residuals of frostbite of the right of the 
right hand and/or right foot and, if so, 
whether it is at least as likely as not 
that such residuals are related to 
presumed prolonged exposure to cold during 
service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


